Exhibit 10.1
 
Termination of
Working Interest Purchase and Sale
 
This Termination agreement effective the 28th day of April, 2009 terminates the
WORKING INTEREST PURCHASE AND SALE AGREEMENT (“the Agreement”) entered into on
the 29 th day of January, 2009, by and between Wellington Capital Management
Inc., whose address is, Centerville House, 4th Floor, 2nd Terrace West, Nassau,
Bahamas, a Bahamas corporation (“Seller”), and Tiger Renewable Energy Ltd. whose
address is, Sino Favour Centre, 1 On Yip Street, Suite 1302, Chai Wan, Hong
Kong, a Nevada Corporation, (“Purchaser”) and
 
Seller and Purchaser are sometimes collectively referred to herein as “the
Parties”.
 
WITNESSETH


WHEREAS, the parties mutually agree to Terminate the Working Interest Purchase
and Sale as provided for under paragraph K of the Working Interest Purchase and
Sale agreement which covered approximately 323 net acres in the Fowlkes Station
leases GP Project Area; and are legally described as;


1) Cochran B Lease:


Oil and Gas Lease dated January 28, 1922 and recorded in Volume 201, Pages 155
21 et seg. of the Deed Records of Wichita County, Texas by and between N.O.
Danoigar, an lessor, and X.E. Timblin, as lessee, but only insofar as the said
Oil and Gas Lease covers the following lands:


A tract of 20 acres out of the Northeast one-fourth of Section 14, H i C N RR.
Co. Survey, A-397, Wichita County, Texas, described by metes and bounds as
follows;


BEGINNING a distance of 237.5 varas East of the Northwest corner in the North
line of a 320 acre tract conveyed to B.S. Cochran by E.T. Brown; THENCE South
parallel with the west line of the said E.T. Brown tract a distance of 475 varas
to a stakes THENCE East 237.3 wares parallel to the North Line of the said E.T.
Brown tracts THENCE North 475 varas parallel to the West line of the said Brown
tract; THENCE West 237.5 varas to the PLACE OF BEGINNING, said 20 acre tract
also being the East 1/2 of the Northwest 1/4 of the Northeast 1/4 of Section 14,
H & G N RR. Co. Survey, A-397, Wichita County, Texas, limited to depths from the
surface down to 2,000 feet subsurface.



--------------------------------------------------------------------------------




2) Cochran C Lease:


Oil and Gas Lease dated June 3, 1913 and recorded in Volume 65, Pages 537 et.
Seg.of the Deed Records of Wichita County, Texas by and between J,K. Parr,
Trustee, as lessor, and W.H. Caperton, as lessee, but only insofar as the said
oil and Gas Lease covers the following lands:


A tract of 20 acres out of the Northeast one-fourth of Section 14, H a 0 N RR.
Co: Survey, A-397, Wichita County, Texas, described by mates and bounds as
follows,
BEGINNING at the Northwest corner of the Northeast one-fourth of the said
Section 14; THENCE East 237.5 vans to a stake! THENCE South 475 varas to a
stakes THENCE West 237.5 varasi THENCE North 475 varas to the PLACE OF
BEGINNING, limited to depths from the surface down to 7,000 foot subsurface.


3) White Lease:


Oil and Gas Lease dated September 15, 1954 and recorded in Volume 644, Pages 22
nt dna. of the deed Records of Wichita county, Texas by and between James M.
White, Sr., and others, as lessor, and Ace Reid, and others, as lessee, but only
insofar as the said Oil and Gas Lease covers the following lands:


A tract of 60 acres, Vlore or labs, out H & G N Ry Co. Survey Ho. 1141A-147, in
Wichita County, Texas, limited to the depths from the surface down to 2,700 feet
subsurface, the said 60 acre tract being more particularly described as follows:


Being A part of an original lease of 120 acres of land, from James E. White,
Jr., et al, to Ace Reid, et al, dated September 15, 1954 and recorded in Volume
644, Page 31, Deed Records of Wichita County, Texas and being described as
follows:
 
Being a part of a certain 402.5 acres of land out of the H & G N RR. Co. Survey
No. 11, Abstract 147, which lies  south of the FW and DC RR. right-of-way,
Wichita County,  Texas, and further described as follows:


BEGINNING at a point in the West Boundary line of said Survey No. 11, Abstract
No. 147, which point is 3,100 feet North from the Southwest corner of said
Survey, and which point is the Northwest corner of a certain 40 acre tract
previously assigned by Ace Reid, et al, to W.F. Palmer; THENCE East along the
North line of said Palmer 40 acre tract 1,980 feet to a stake for corner, THENCE
South along the east line of said Palmer 40 acre tract 660 feet to a stake in
the North line of a tract of land under lease to S.W. Owens as described in the
lease agreement dated February 16, 1948 and recorded in Volume 474, Pages 243 It
Eta. of the Deed Records of Wichita County, Texas;


2

--------------------------------------------------------------------------------




THENCE East along the North line of said Owens 80 acre tract of land 1,9801feet
to a stake in the right-of-way of the FW A DC RR. Co. Survey; THENCE North 63•
West along the boundary line of the FW & DC RR. Co. right-of-way 4,524 feet to
the Northwest corner of said 402.5 acre tract: THENCE South along the West
boundary line of said Survey 11 to the PLACE OF BEGINNING, limited to the
production of oil from the surface down to a depth of 2,700 feet subsurface.


THERE IS EXCEPTED FROM THE ABOVE DESCRIBED PROPERTY AND  NOT COVERED HEREBY all
of the following described, Lots and blocks out of what is known as the
subdivision of the Fowlkes Townsite and H. B. Hines, et al land according to
plat thereof and being a subdivision of said 402.5 acres of land, to wit: Lots
22, 23 & 24 of Block 21 Lots 22, 23 & 24 of Block 3; all of Block No. 4; Lots
21, 24, 23 & 24 of Block No. 6, Lot 24 of Block 8.


4) James White Lease:


James White Lease being a tract of forty acres, more or less, out of H & G N RR.
Co. Survey Number 11, Abstract 147, in Wichita County, Texas, being more
particularly described as follows: Being a part of an original lease of 120
acres of land from James M. White, Jr. et al, to Ace Reid, et al, dated
September 15, 1954 and recorded in volume 644, Page 31, Deeds Records of Wichita
County, Texas and being described as follows: Being a part of a certain 402.5
acres of land out of the H & G N RR Co. Survey No. 11, Abstract 147, which lies
South of the FW & DC RR. Right-of-Way, Wichita County, Texas, and further
described as follows:
Beginning at a point in the West boundary line of said Section No. 11, H & G.N.
RR. Co. Survey, Abstract No. 147 which point is 2310 feet north from the
Southwest (S.W.) corner of said survey;
Thence East 1319.51 feet to a point in the West line of a certain 80 acre tract
of land which was under lease of Oil and Gas to W.M. Owens as described in the
lease agreement dated Feb. 16, 1948, recorded in Vol. 474, page 243 Deeds
Records of Wichita County, Texas;


Thence North along the West boundary line of said Owens 80 acre tract of land
330 feet to its Northwest (N.W.) corner;
Thence East along the North line of said Owens 80 acre tract of land 660 feet to
corner;
Thence North parallel to the West boundary line of said survey No. 11 a distance
of 1980 feet to the West boundary line of said survey; Thence South along the
West boundary line of said survey No. 11 a distance of 990 feet to the point of
beginning, and containing 40 acres of land;


3

--------------------------------------------------------------------------------




5) Lincoln Lease:
 
Oil and Gas Lease dated October 12, 1954 and recorded in Volume 643, Pages 421
et seg. of the Deed Records of Wichita County, Texas by and between Abe Lincoln,
as lessor, and Winfrey Drilling Company, as lessee, but only insofar as the said
on and Gas Lease covers the following lands:


All of the East 20 acres of the Southwest one-fourth or the Northeast one-fourth
of Block 14 L.M.. Collins Survey, A-397, in Wichita County, Texas, limited to
the depths from the surface down to 2,000 feet subsurface.


6) Abe Lincoln Lease:
 
        1) Oil and Gas Lease dated October 13, 1954 and recorded in Volume 643,
Pages 29 et seg. of the Deed Records of Wichita County, Texas by and between Abe
Lincoln, as lessor and L.Frank Palmer, as lessee; and


         2) Oil and Gas Lease dated October 13, 1954 and recorded in Volume 643,
Pages 27 et seg of the Deed Records of Wichita county,  Texas by and between
Minnesota Mutual Life Insurance co., as  lessor, and L.Frank Palmer, as lessee;


but only insofar as the said oil and Gas Leases cover all of that portion of the
East one-half of the Northeast one-fourth of Section 14, L.M. Collins Survey,
A-397, in Wichita County, Texas lying South of the South line of the Fort Worth
and Denver right-of-way, consisting of 73 acres, more or less, limited to the
depths from the surface down to a depth of 2,000 feat subsurface.


Oil and Gas Lease dated September 15, 1954 and recorded in Volume 644, Pages 32
et seg. of the Dead Records of Wichita County, Texas by and between James N.
White, Jr., at al, as lessor, and Ace Reid, and others, as lasses, but only
insofar as the said Oil and Gas Lease covets a 40 ace tract of land out of the
H&G N Ry Co. Survey No. 11, A-147; Wichita County, Texas, as to depths from 701
fact subsurface down to 2,700 fast subsurface, the said' 40 acre tract being
more particularly described in that certain Assignment of -oil and Gas Lease
recorded in volume 644, Pages 34 et seg• of the Deed Records of Wichita
County,  Texas to which reference is here made.


4

--------------------------------------------------------------------------------




7) Douglas /Douglas D Lease:
 
Oil and Gas Lease dated August 25. 1954 and recorded in volume 639. Pages 161 ~
lag. or the Deed Records of Wichita County, Texas by and between Minnie L.
Douglas, and others, as lessor, and W.F. Palmer, and others, as lessee, but only
insofar as the said Oil and Gas Lease covers the following lands:


All of the East 70 acres of the North 80 acres of the West One-half of Section
14, L.M. Collins Survey, A-397, in Wichita County, Texas, limited to the depths
from the surface down to 2,100 Cast subsurface


2. Oil and GAS Lease dated October 18, 1954 and recorded in Volume 642, Pages
145 et seg. of the Deed Records of Wichita County, Texas by and between Minnie
L. Douglas, and others, as Lessor, and W.F. Palmer, and others, as lessee, but
only insofar as' the said Oil and Gas Lease covers the following lands:


All of the East 112 of the Southeast 1/4 of the Northwest 1/4 of Section 14,
L.M. Collins Survey, A-397 in Wichita  County, Texas, limited to the depths from
the surface down to 2,100 feet subsurface.


Oil and Gas Lease dated September 27, 1954 and  recorded in Volume 642, Pages
149 at seg.of the Deed Records of Wichita County, Texas by and between Douglas
Mineral Trust, as lessor, and W.F. Palmer, as lessee, but only insofar as the
said Oil and Gas Lease covers
the following lands:


All of the West one-half of the Southwest one-fourth of the Northeast one-fourth
~t Section 14, L.M. Collins survey, A-397, Wichita County, Texas, consisting of
20 acres, more or less, limited to the depths from the surface down to 2,100
feet subsurface.


WHEREAS, Purchaser was to acquire a 30% working interest in the GP Project and
due to market conditions will not be in a position to fulfill its purchase
obligations under the agreement.


WHEREAS, Purchaser has agreed that all rights, titles, interests and privileges
granted to purchaser under the agreement are terminated herein and revert back
to seller and all rights and obligations attributable thereto after the date of
the agreement remained owned and borne by Seller in the percentage set forth in
this agreement.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:


5

--------------------------------------------------------------------------------


 
ARTICLE I


A.  Termination of Purchase of Oil and Gas Lease Working Interest


Following the receipt from Purchaser of a timely and duly executed original of
this Termination Agreement and Mutual release as attached, Seller will
acknowledge the Purchaser that the parties have mutually terminated the purchase
and sale agreement.


Following the receipt from Seller of a timely and duly executed original of the
Termination Agreement, discharge of the Convertible Note Agreement, The
Purchaser will no longer be considered on title as a Working Interest owner in
the oil and gas leases under the agreement and all rights, titles, interests and
privileges granted to Purchaser under the agreement are terminated herein and
revert back to Seller.


B. Consideration


No consideration will be due from Purchaser to Seller or from Seller to
Purchaser.
 
ARTICLE II


Miscellaneous


A. Paragraph Headings


The paragraph headings inserted in this agreement are utilized solely for
reference purposes and do not constitute substantive matter to be considered in
construing the terms of this agreement.
 
B. Time is of the Essence


It is specifically understood and agreed that time is of the essence hereof.
 
C. Liability


All liability hereunder shall be several and not joint or collective.
 
6

--------------------------------------------------------------------------------




D. Entire Agreement


This agreement contains the entire agreement between the parties hereto relative
to the  GP Project Fowlkes Station leases  outlined as described in legal
descriptions above.  Any prior agreements, promises, negotiations or
representations not expressly set forth in this agreement are of no force and
effect.  No variations, modifications, or changes herein or hereof shall be
effective unless evidenced by a written document executed by the parties hereto.


F. Counterparts


This agreement may be executed in any number of counterparts and each
counterpart so executed shall have the same force and effect as an original
instrument and as if all of the parties to the aggregate counterparts had signed
the same instrument, provided that this agreement shall not be effective, as to
any party until executed by the party hereto.


G. Binding Agreement


The terms, covenants and conditions of this agreement shall be binding upon and
shall inure to the benefit of the parties hereto and to their respective heirs,
devisees, legal representatives, successors and assigns, and such terms,
covenants and conditions shall be deemed covenants running with the land;
however, it is stipulated that no assignment or transfer by Purchaser however
accomplished, of any right, title or interest acquired under the agreement shall
relieve Purchaser of any liability or obligation previously incurred unless
otherwise agreed to in writing by the parties subject hereto.


H. News Releases


Any party hereto desiring to issue a news release concerning operations
conducted on the Contract Area shall provide the other parties hereto with
copies of the proposed release and no such news release shall be issued without
first obtaining the written consent of all parties hereto which consent shall
not be unreasonable withheld.  The foregoing notwithstanding, unless the other
parties object in writing to a proposed news release or the contents thereof
within 24 hours after receipt of same, any party failing to object within the
time provided will be conclusively presumed to have approved the proposed news
release. The leases shall be referred to as the GP Project for identification
purposes. 
 
7

--------------------------------------------------------------------------------




L. Governing Law
 
This Termination Agreement shall be governed by and construed in accordance with
the State Laws of Texas in the United States of America.
 
 IN WITNESS WHEREOF, this instrument is executed in duplicate by each of the
parties hereto as of the date hereinabove first written.
 

 
Seller: Wellington Capital Management Inc.
         
By:________________________Dated:______________
     
Purchaser: Tiger Renewable Energy Ltd.
         
By: ________________________Dated:______________

 
8

--------------------------------------------------------------------------------

